Citation Nr: 0503032	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  99-01 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for degenerative disc disease of the lumbar spine, 
for the period prior to March 30, 2004.  

2.  Entitlement to a combined evaluation in excess of 50 
percent for degenerative disc disease of the lumbar spine 
with left foot neurologic deficit, for the period on and 
subsequent to March 30, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from September 1992 to 
August 1996.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1998 rating decision by 
the Montgomery, Alabama, Regional Office, which, in part, 
granted service connection and assigned a 10 percent 
evaluation for herniated disc of the low back, effective 
December 24, 1997.  An August 1999 rating decision by the 
Denver, Colorado, Regional Office (RO) assigned a 40 percent 
evaluation for degenerative disc disease of the lumbar spine, 
effective December 24, 1997.  In September 2000, an RO 
hearing was held.  A June 2002 Travel Board hearing was held 
before the undersigned Board Member.  

In September 2002, the Board undertook additional development 
on said appellate issue, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9 (2002)).  However, on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) in 
Disabled American Veterans v. Secretary of Veterans Affairs 
invalidated a portion of the Board's development regulations, 
specifically 38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Due to procedural due 
process concerns as a result of the Federal Circuit's partial 
invalidation of the Board's development regulations, in July 
2003 the Board remanded the case to the RO for additional 
evidentiary and due process development.

During the pendency of this appeal, the VA's rating schedule 
for rating the back was amended, effective September 26, 
2003.  See 68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003).  

By a July 2004 rating decision, the RO confirmed a 40 percent 
evaluation for degenerative disc disease of the lumbar spine 
and assigned a separate 10 percent evaluation for 
degenerative disc disease of the lumbar spine with left foot 
neurologic deficit, effective March 30, 2004, for a combined 
50 percent evaluation for the service-connected back 
disability.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) explained 
that there was a legal distinction between a claim for an 
"original" rating and an "increased" rating claim.  In 
light of the aforestated legal distinction in Fenderson and 
the aforementioned procedural history in the instant case, 
the Board has reframed the back disability rating appellate 
issue as the two issues delineated on the title page of this 
decision.  See also AB v. Brown, 6 Vet. App. 35 (1993).

The case is now ready for the Board's appellate 
determination.


FINDINGS OF FACT

1.  Appellant's service-connected degenerative disc disease 
of the lumbar spine, for the period prior, and on and 
subsequent, to March 30, 2004, has been manifested primarily 
by complaints of low back pain aggravated by physical 
activities, no more than moderately restricted overall back 
motion with forward flexion at least greater than 30 degrees, 
occasional back pain flare-ups with severely restricted back 
motion exacerbations, and radiographic evidence of L4-L5 disc 
herniation.  He remains employed as a janitor/supervisor.  
Incapacitating intervertebral disc syndrome episodes 
requiring bedrest prescribed by a physician have not been 
clinically shown.  

2.  Any restricted overall back motion, or intervertebral 
disc syndrome cannot be reasonably characterized as more than 
severe in degree.  Pronounced intervertebral disc syndrome or 
unfavorable ankylosis of the thoracolumbar spine has not been 
more nearly approximated.  Additionally, no severe sensory or 
motor impairment in the lower extremities or incapacitating 
episodes having a total duration of at least 6 weeks in a 12-
month period with bedrest prescribed by a physician have been 
clinically reported for the periods in question.

3.  Appellant's left foot neurologic deficit resulting from 
the low back disability, for the period on and subsequent to 
March 30, 2004, is manifested primarily by complaints of 
numbness and mild dorsiflexion weakness.  He is able to walk 
on the left heel and toes, and has no gait impairment.  There 
is no clinical evidence of foot drop, atrophy, 
incoordination, paralysis of all muscles of the sole of the 
foot, an inability to flex the toes, weakened adduction, or 
impaired plantar flexion.  No more than mild incomplete 
paralysis of the left posterior tibial nerve has been 
demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 40 
percent for degenerative disc disease of the lumbar spine, 
for the period prior to March 30, 2004, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Codes 
5292 and 5293 (effective prior to September 26, 2003) and 
Codes 5299-5242 and 5243 (effective on and subsequent to 
September 26, 2003).  

2.  The criteria for a combined evaluation in excess of 50 
percent for the service-connected degenerative disc disease 
of the lumbar spine with left foot neurologic deficit, for 
the period on and subsequent to March 30, 2004, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
4.124a, Codes 5292 and 5293 (effective prior to September 26, 
2003), 5299-5242 and 5243 (effective on and subsequent to 
September 26, 2003), and 8525 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et 
seq., (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  This change in the law 
is generally considered applicable to all claims filed on or 
after the date of enactment of the VCCA, or filed before the 
date of enactment and not yet final as of that date.  VCCA; 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 3.159 
(2003)); and VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Assuming that Section 3 of the VCCA is applicable in the 
instant appeal, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed as to the back disability rating appellate issues.  
A comprehensive medical history, detailed clinical findings, 
and other relevant evidence with respect to the back 
disability over the years are documented in the claims 
folder.  An appropriate VA orthopedic examination was 
conducted in February 1999 and numerous VA clinical records 
were obtained and associated with the claims folder for the 
period prior to March 30, 2004.  Pursuant to the July 2003 
Board remand, appropriate VA orthopedic and neurologic 
examinations were conducted on March 30, 2004.  Said clinical 
records and examinations are sufficiently detailed and 
comprehensive regarding the nature and severity of the 
service-connected back disability at issue for the periods in 
question, and provide a clear picture of all relevant 
symptoms and findings, including orthopedic and neurologic 
manifestations involving the back and any resultant lower 
extremity neurologic impairment.  

Additionally, appellant was issued a Statement of the Case 
and Supplemental Statements of the Case, which included 
relevant laws and regulations, discussion of relevant 
clinical evidence, rating criteria, and a detailed 
explanation of the rationale for the adverse decision.  

Appellant has not indicated in any written correspondence 
that there are relevant medical records pertaining to the 
appellate issues in question not currently associated with 
the claims folder.  In fact, a February 2002 Report of 
Contact form noted that appellant reported having no 
additional evidence to submit and wanted the appeal forwarded 
to the Board.  

In a recent case, Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini), the Court held that a VCAA notice must be 
provided to a claimant prior to the initial unfavorable 
agency of original jurisdiction decision on a service-
connection claim.  In the instant case, the initial rating 
decision on appellant's back disability rating claim in 
question was rendered prior to the VCAA and, thus, a pre-
adjudication VCAA notice could not have in fact been issued.  
Pelegrini does not contain a remedy under such facts, nor is 
an efficient or timely remedy evident to the Board under the 
circumstances here.  Additionally, VA's General Counsel 
recently held that no VCAA notice was required for 
"downstream" issues, and that a Court decision suggesting 
otherwise was not binding precedent.  VAOPGCPREC 8-2003 (Dec. 
22, 2003); cf. Huston v. Principi, 17 Vet. App. 370 (2002).  
The Board is bound by the General Counsel's opinion.  38 
U.S.C.A. § 7104(c) (West 2002).  In any event, the RO issued 
February 2002 and March 2004 VCAA notices on said claim on 
appeal, which specifically advised the appellant as to which 
party could or should obtain which evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  See also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Any "error" resulting from lack of pre-
adverse rating decision VCAA notice does not affect the 
merits of his back disability claim or his substantive 
rights, for the aforestated reasons and is therefore 
harmless.  See 38 C.F.R. §  20.1102 (2003).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
and Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the back disability issues on 
appeal.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected back 
disability on appeal in the context of the total history of 
that disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Appellant's service medical records revealed that he had low 
back pain complaints and paravertebral muscle spasms.  

VA and private medical records indicated that appellant had 
recurrent low back pain and in December 1997, an MRI scan of 
the lumbar spine was unremarkable, except for a centrally 
herniated L4 disc.  A June 1998 rating decision granted 
service connection for a herniated disc of the low back.  

VA medical records indicated that in the late 1990's, 
appellant had recurrent low back pain with occasional 
radicular symptomatology.  An October 1998 MRI scan of the 
lumbar spine was unremarkable, except for disc desiccation 
with central herniation of the L4-L5 nucleus pulposus and an 
effaced causa equina and presumed effacement of both L5 nerve 
roots.  

On February 1999 VA orthopedic examination, appellant was 
reportedly employed as a janitor and primarily complained of 
chronic low back pain radiating into the hips and legs no 
lower than knee level.  It was reported that he had activity-
related pain and pain with excess motion, and that symptoms 
were relieved by rest.  Medications included Flexoril, 
Motrin, and Tylenol #3.  He reported having increased pain 
and pain flare-ups on lifting, bending, or movement of the 
low back "to any great degree."  Clinically, the back 
exhibited 70 degrees' flexion, 20 degrees' each for backward 
extension and bilateral lateral flexion, and 30 degrees' 
rotation, bilaterally.  Paralumbar muscle spasms were more 
prominent on the left than the right.  Significantly, 
sensation and motor functions in the lower extremities were 
grossly normal with normal reflexes.  Straight leg raising 
was positive at 45 degrees with increased buttock and 
hamstring pain.  Increased pain on resisted flexion and 
extension of the lumbar spine was noted.  There was mild, 
easy fatigability but no gross incoordination of movement.  
Minimal loss of L4-L5 disc height and slight loss of normal 
lumbar lordosis were radiographically reported.  Herniated 
lumbar disc with restricted range of motion and radiation in 
a sciatic nerve distribution, greater on the left, was 
diagnosed.  The examiner opined that in regards to additional 
functional impairment considerations, he would assign an 
additional 20 degrees' loss of range of motion.  

VA medical records revealed that in March 1999, appellant was 
employed as a janitor, which reportedly aggravated his back 
pain.  Significantly, he reportedly had had only 3-days work 
absenteeism during the past 8 months.  No gait impairment was 
noted.  An MRI scan of the lumbar spine was unremarkable, 
except for slight disc desiccation with midline herniation of 
the L4-L5 nucleus pulposus and secondary effacement of the 
ventral aspect of the causa equina.  In May 1999, his 
complaints included low back pain with radiation to the 
medial thighs and calf and some tingling in the left foot.  
It was noted that an electromyographic study was normal.  
Significantly, motor status was "5/5", albeit with some 
"give way" in the left foot.   

An August 1999 rating decision assigned a 40 percent 
evaluation for degenerative disc disease of the lumbar spine, 
effective December 24, 1997.  The rating decision sheet noted 
that the rating was based, in part, on severe limitation of 
back motion/muscle spasms with normal neurologic status shown 
on that February 1999 VA examination.  

VA clinical records indicated that in November 1999, 
appellant reported that his back pain was 9 out of 10 on a 
pain scale (although conceding it was usually 6-7 out of 10) 
with shooting pain down the left lower extremity to the toes 
and a tingling sensation in the toes.  In December 1999, 
appellant stated that his back pain varied, sometimes with 
little pain for 2-3 weeks and other times, pain would be at 
least 6-7 out of 10 on a pain scale; that pain was 
exacerbated by prolonged sitting/activity; that he was 
employed as a janitor approximately 5 hours per day, 
representing a decrease in hours to accommodate his low back 
pain; and that he could walk or shop "quite a lot."  In 
June 2000, an MRI scan of the lumbar spine was unremarkable, 
except for disc desiccation with central herniation of the 
L4-L5 nucleus pulposus and secondary effacement of the causa 
equina and likely effacement of both L5 nerve roots.  The 
degree of herniation was noted to have possibly slightly 
increased since a previous March 1999 scan.  Significantly, 
in late 2000, gait was normal and no neurologic deficits of 
the lower extremities were clinically reported.

During a September 2000 RO hearing, appellant testified that 
he was employed full time, although less than 40 hours a 
week, at a janitorial company; that he engaged in light labor 
in a supervisory capacity, although it required a "lot of 
labor" including bending; that work absenteeism was 
approximately 3-4 days per month; and that his daily pain 
varied in intensity.  

In a June 2002 written statement, a VA physician reported 
that appellant had chronic back pain radiating intermittently 
down the legs; and that he required "chronic" opiates to 
control his pain.  VA clinical records indicated that in the 
early 2000's, medications included Percocet and oxyxodone.  

During a June 2002 Travel Board hearing, appellant testified 
that he was employed 45-55 hours a week at a janitorial 
company; that he did "lots of walking, bending over doing 
trash, a lot of floor work, mopping, running on-floor 
machines as carpet...and buffers"; that he was able to do this 
work despite the severity of his back problems because of 
medication and the need to survive; and that work absenteeism 
was "not a lot of days.  It's just hours.  I might leave 
early or earlier.  Out of the last six months maybe-maybe 7-
8 days."  

VA clinical records revealed that in March 2003, an MRI scan 
of the lumbar spine was unremarkable, except for disc 
desiccation with central herniation of the L4-L5 nucleus 
pulposus and secondary effacement of the causa equina and 
potential effacement of both L5 nerve roots.  The degree of 
herniation was noted to have apparently remained unchanged 
since a previous June 2000 scan.  In February 2004, his 
complaints included back pain.  

In a March 2004 written statement, a VA physician reported 
that a March 2004 MRI showed a prominent herniated L4-L5 disc 
in midline, which was causing severe pain and tingling in the 
lower extremities with intermittent numbness; that appellant 
had been placed on a 4-6-month waiting list for surgery and 
could cancel the surgery if he improved, although improvement 
without surgery was noted as unlikely; and that he had 
significant disability.  

On March 30, 2004 VA orthopedic examination (by the same 
physician who conducted the aforementioned February 1999 VA 
examination), the examiner stated that the claims folder had 
been reviewed; that appellant reportedly was employed as a 
janitor; and that his complaints included persistent low back 
pain aggravated by prolonged standing, lifting, bending, or 
carrying.  He also complained of radiating back pain down the 
left thigh into the left foot with some numbness of that foot 
and tingling greater in the left foot than the right.  
Significantly, he denied any lower extremity weakness.  It 
was noted that appellant complained of weakness and 
fatigability, and pain flare-ups at least 2-3 times per day.  
He described having incapacitating pain episodes that 
required bedrest at least once or twice per month, and work 
absenteeism due to the pain was alleged.  He utilized a back 
brace for heavy lifting/carrying, but did not utilize a 
cane/crutch for ambulation.  

Clinically, the back exhibited 60 degrees' flexion and 20 
degrees' each for backward extension, bilateral lateral 
flexion, and bilateral rotation.  Paralumbar muscle 
spasms/tenderness were described as mild to moderate with 
mild loss of normal lumbar lordosis.  Significantly, the 
lower extremities major muscle groups exhibited no motor 
deficits.  Reflexes were "1+" and symmetric at the ankles 
and knees.  Straight leg raising was positive at 45 degrees 
with onset of sciatica and leg pain.  There was normal 
sensation to light touch in the L2-L5 distribution, 
bilaterally.  Increased pain on resisted motion and mild 
fatigability/incoordination of movement were noted.  X-rays 
of the lumbosacral spine were unremarkable.  Lumbar spine 
strain was diagnosed and the examiner opined that in regards 
to additional functional impairment considerations, he would 
assign an additional 10 degrees' loss of range of motion in 
the flexion/extension plane.  Additionally, the examiner 
stated that motion aggravated appellant's condition; that 
pain medication and physical therapy had only been moderately 
successful in reducing symptoms; that functional impairment 
was mild to moderate; and that appellant was considering 
future spinal surgery.  

On March 30, 2004 VA neurologic examination, the examiner 
stated that the claims folder had been reviewed; and that 
appellant worked approximately 30 hours per week for a 
janitorial service but reportedly had work absenteeism of 
"50 or 60" days during the past year due to back problems.  
He reported having daily back pain with fluctuations with 
some "good" and "bad" days; that his low back was very 
painful especially on physical and significant activity; that 
back pain radiated into the hips down the calf and 
occasionally into the feet; that he could sit approximately 
20 or 25 minutes before sciatica would begin; that he could 
stand approximately 15-20 minutes; and that he could walk a 
fair distance but would have to sit down for as much as 10 
minutes.  Significantly, appellant stated that his work 
absenteeism of "50 to 60" days per year usually involved 
bedrest on all of those days and that he "does that himself 
without doctor's intervention."  Appellant utilized a back 
brace at work especially while perfoming strenuous work; and 
stated that for the most part, he only had to lift small 
trashcans.  He no longer played basketball.  He alleged that 
occasionally, there was a "give way" sensation in the left 
leg, but that he did not have permanent weakness nor would he 
trip or fall.   

Clinically, the legs were described as having some "give-
way" weakness at the hips with pain.  The left leg strength 
was "5/5" with hip flexion.  Extension of the knees was 
"5/5."  Dorsiflexion of the left foot was "5-/5" with some 
"give-way" weakness secondary to pain; and eversion and 
extension of the toes were each "5/5."  Right leg strength 
was a normal "5/5" in all distributions.  He was able to 
tandem walk and walk on his heels and toes.  Sensory 
examination was unremarkable.  Appellant alleged that the 
left foot [sensation] in a diffuse fashion was approximately 
20-30 percent less than the right, but did not localize this 
to any particular radicular pattern.  Reflexes were described 
as "2+" throughout, including the ankles.  Diagnoses 
included moderate bilateral sciatica; mild, vague left foot 
numbness; and mild dorsiflexion weakness of the left foot 
complicated by pain.  The examiner stated that there was no 
muscle loss, atrophy, or incoordination.  

By a July 2004 rating decision, the RO confirmed a 40 percent 
evaluation for degenerative disc disease of the lumbar spine 
and assigned a separate 10 percent evaluation for 
degenerative disc disease of the lumbar spine with left foot 
neurologic deficit, effective March 30, 2004, for a combined 
50 percent evaluation for the service-connected back 
disability.  

It is reiterated that during the pendency of this appeal, the 
VA's rating schedule for rating the back was amended, 
effective September 26, 2003.  Under the amended regulations, 
spinal disabilities are rated in accordance with a General 
Rating Formula for Diseases and Injuries of the Spine, which 
encompasses limitation of motion and other orthopedic 
symptomatology as well as intervertebral disc syndrome under 
that formula or a formula based on incapacitating episodes.  
It should be pointed out, however, that the revised rating 
criteria may not be applied to a claim prior to the effective 
date of the amended regulation.  See 38 U.S.C.A. § 5110(g) 
(West 2002); VAOPGCPREC. 3-2000 (Apr. 10, 2000).  See also 
Rhodan v. West, 12 Vet. App. 55, 57 (1998), vacated on other 
grounds by 251 F.3d 166 (Fed. Cir. 1999).  The Board will 
apply the old and the new criteria, whichever are more 
favorable, to the claim at issue, to the extent indicated.  

The Board has considered the applicability of all appropriate 
rating codes in rating the service-connected back disability, 
for the periods in question.  Under the old criteria 
effective prior to September 26, 2003, a 40 percent 
evaluation was the maximum evaluation assignable under Code 
5292 for severe limitation of motion.  38 C.F.R. Part 4, Code 
5292.  A 50 percent evaluation required unfavorable ankylosis 
of the lumbar spine.  38 C.F.R. Part 4, Code 5289.  A 40 
percent evaluation was also the maximum evaluation assignable 
under Diagnostic Code 5295 for severe lumbosacral strain.  
Under Diagnostic Code 5293, a 40 percent evaluation may be 
assigned for severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  A 60 percent 
evaluation required pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy, 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerks or other neurologic findings appropriate to site 
of the diseased disc, with little intermittent relief.  38 
C.F.R. Part 4, Code 5293.  

The new General Rating Formula for Diseases and Injuries of 
the Spine for diagnostic codes 5235 to 5243 (unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes) provides, in 
pertinent part: 

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease.  

A 10 percent rating may be assigned 
for forward flexion of the 
thoracolumbar spine greater than 60 
degrees but not greater than 85 
degrees; or, combined range of 
motion of the thoracolumbar spine 
greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized 
tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 
50 percent or more of the height.  A 
20 percent rating may be assigned 
for forward flexion of the 
thoracolumbar spine greater than 30 
degrees but not greater than 60 
degrees; or, the combined range of 
motion of the thoracolumbar spine 
not greater than 120 degrees; or, 
muscle spasm or guarding severe 
enough to result in an abnormal gait 
or abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent 
evaluation may be assigned for 
forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, 
favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent 
evaluation may be assigned for 
unfavorable ankylosis of the entire 
thoracolumbar spine.  

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel 
or bladder impairment, separately, 
under an appropriate diagnostic 
code.

Note (2): (See also Plate V.)  For 
VA compensation purposes, normal 
forward flexion of the thoracolumbar 
spine is zero to 90 degrees, 
extension is zero to 30 degrees, 
left and right lateral flexion are 
zero to 30 degrees, and left and 
right lateral rotation are zero to 
30 degrees.  The combined range of 
motion refers to the sum of the 
range of forward flexion, extension, 
left and right lateral flexion, and 
left and right rotation.  The normal 
combined range of motion of the 
thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided 
in this note are the maximum that 
can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of 
age, body habitus, neurologic 
disease, or other factors not the 
result of disease or injury of the 
spine, the range of motion of the 
spine in a particular individual 
should be considered normal for that 
individual, even though it does not 
conform to the normal range of 
motion stated in Note (2).  Provided 
that the examiner supplies an 
explanation, the examiner's 
assessment that the range of motion 
is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five 
degrees.

Note (5): For VA compensation 
purposes, unfavorable ankylosis is a 
condition in which the 
entire...thoracolumbar spine is fixed 
in flexion or extension, and the 
ankylosis results in one or more of 
the following:...breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; or 
neurologic symptoms due to nerve 
root stretching.  Fixation of a 
spinal segment in neutral position 
(zero degrees) always represents 
favorable ankylosis.

In the new VA regulations effective September 26, 2003, the 
VA set out what normal ranges of back motion are as follows:  
Forward flexion of the back to 90 degrees; extension to 30 
degrees; lateroflexion to 30 degrees, bilaterally; and 
rotation to 30 degrees, bilaterally.  

Under the amended regulations, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes Formula, either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

Under Diagnostic Code 5243, a maximum 60 percent rating may 
be assigned for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  A 40 
percent rating requires incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  NOTE (1):  For purposes of 
evaluations under diagnostic code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

The Diagnostic Codes for rating peripheral nerve disease, set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, § 4.124a, include the major nerves of the distal 
lower extremities.  Under Diagnostic Code 8525, a 10 percent 
evaluation may be assigned for mild or moderate incomplete 
paralysis of the posterior tibial nerve.  A 20 percent 
evaluation requires severe incomplete paralysis.  A 30 
percent rating requires complete paralysis with paralysis of 
all muscles of the sole of the foot (frequently with painful 
paralysis of a causalgia nature), an inability to flex the 
toes, weakened adduction, and impaired plantar flexion.  

In deciding the low back disability rating issue herein, the 
Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 205-208 
(1995), which relate to functional loss due to pain, weakness 
or other musculoskeletal pathology.  On VA examinations dated 
in February 1999 and March 30, 2004, forward flexion of the 
back was respectively 70 degrees and 60 degrees, backward 
extension and lateroflexion were each 20 degrees, and 
rotation was respectively 20 degrees and 30 degrees.  Thus, 
appellant's back displayed no more than moderate overall 
limitation of motion.  Even factoring in any additional 
limitation of back motion during pain flare-ups estimated by 
said examiners as 10 or 20 additional degrees, unfavorable 
ankylosis of the lumbar spine was not more nearly 
approximated.  Appellant is already receiving the maximum 
evaluation assignable under Code 5292 for severe back 
limitation of motion, and, in particular, forward flexion was 
significantly greater than 30 degrees even considering the 
additional restricted back motion during flare-ups.  The fact 
that appellant retains considerable ranges of back motion 
despite painful exacerbations strongly suggests that 
unfavorable ankylosis of the lumbar spine has not been more 
nearly approximated (the criteria for a 50 percent evaluation 
under Code 5289 or the new General Rating Formula for 
Diseases and Injuries of the Spine).  Thus, the overall 
restricted motions of the back do not meet the criteria for 
an initial evaluation in excess of the currently assigned 40 
percent under either Code 5292 or the new General Rating 
Formula for Diseases and Injuries of the Spine.  
Parenthetically, the currently assigned 40 percent is also 
the maximum assignable under Code 5295 for severe lumbosacral 
strain or under the new Code 5237 for lumbosacral strain 
without unfavorable ankylosis.  

In conclusion, the clinical evidence, including said VA 
examinations dated in February 1999 and March 30, 2004, does 
not reveal that the appellant has severe loss of deep tendon 
reflexes, severe motor weakness/sensory diminishment of the 
lower extremities, or any foot drop, and any left foot 
neurologic involvement was clinically described as no more 
than mild on said March 30, 2004 VA neurologic examination, 
which is consistent with the 10 percent evaluation currently 
assigned for mild incomplete paralysis of the left posterior 
tibial nerve.  Thus, an evaluation for the service-connected 
low back disability in excess of 40 percent, for the period 
prior to March 30, 2004, or in excess of 50 percent for the 
service-connected low back disability with no more than mild 
left foot neurologic deficit, for the period on and 
subsequent to March 30, 2004, would not be warranted under 
Diagnostic Codes 5293, 8525, or the new General Rating 
Formula for Diseases and Injuries of the Spine.  

Although on March 30, 2004 VA neurologic examination, 
appellant alleged having "incapacitating" back pain and 
that his work absenteeism of "50 to 60" days per year 
usually involved bedrest on all of those days, it is of great 
significance that he admitted such bedrest was not prescribed 
by a physician.  Moreover, his allegation appears to 
contradict his statement on a contemporaneous March 30, 2004 
VA orthopedic examination, in which he divulged that 
"incapacitating" back pain episodes that required bedrest 
occurred only "at least once or twice per month", which 
would suggest a frequency substantially less than the 50 to 
60 days per year as alleged.  In any event, appellant does 
not meet the criteria set forth in Code 5243 for a 60 percent 
evaluation, since the new Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes requires that 
incapacitating episodes have a total duration of at least 6 
weeks during the past 12 months and that the incapacitating 
episode "requires bed rest prescribed by a physician."  
Furthermore, none of the VA physicians' written statements 
nor other clinical evidence of record described any 
prescribed bedrest; diagnostic studies as recently as March 
2004 did not document any significant worsening of the 
herniated L4-L5 disc in question; and even appellant's own 
hearing testimony in 2000 and 2002 described work absenteeism 
due to back pain as no more than 3-4 days per month or "not 
a lot of days."  

Appellant's low back disability has not been shown to 
preclude ambulation, bending, or other functions, albeit 
these activities were apparently limited by back pain as 
contemplated by the assigned ratings, for the periods in 
question.  Furthermore, his back pain was not described as 
excruciating or constant in severity.  Any low back spinal 
discogenic disease has not been clinically shown to result in 
severe sensory or motor impairment in the lower extremities 
or incapacitating episodes having total duration of at least 
six weeks in a 12-month period requiring physician-prescribed 
bedrest.  The 40 percent and combined 50 percent ratings 
currently in effect for the service-connected low back 
disability for the periods in question more than adequately 
compensate him for any functional impairment from that 
disability.

An extraschedular evaluation is not for consideration, since 
the evidence does not show that the service-connected low 
back disability presented or presents such an unusual or 
exceptional disability picture as to render the regular 
schedular standards impractical.  38 C.F.R. § 3.321(b)(1).  
The record does not indicate that appellant has been 
frequently hospitalized for said back disability.  Also, the 
evidence indicates that he is ambulatory without any foot 
drop or serious gait impairment, and continues to engage in 
physical labor as a janitor/supervisor, despite the back 
disability impairment manifested.  See, in particular, 
appellant's hearing testimony and VA clinical 
records/examinations.  

Since the preponderance of the evidence is against allowance 
of the appellate issues for the aforestated reasons, the 
benefit-of-the-doubt doctrine is inapplicable.  


ORDER

An initial evaluation in excess of 40 percent for 
degenerative disc disease of the lumbar spine, for the period 
prior to March 30, 2004, and a combined evaluation in excess 
of 50 percent for degenerative disc disease of the lumbar 
spine with left foot neurologic deficit, for the period on 
and subsequent to March 30, 2004, are denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


